UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-21419) Hennessy SPARX Funds Trust (Exact name of registrant as specified in charter) 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Address of principal executive offices) (Zip code) Neil J. Hennessy 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Name and address of agent for service) Registrant's telephone number, including area code: 1-800-966-4354 Date of fiscal year end: October 31 Date of reporting period: June 30, 2010 Item 1. Proxy Voting Record. Hennessy SELECT SPARX Japan Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker ARIAKE JAPAN CO.- LTD. 6/18/2010 JP3125800007 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Elect CorporateAuditor ISSUER FOR FOR 3 Appoint Accounting Auditors and Approve the Compensation ISSUER FOR FOR 4 Approve Bonuses for Directors ISSUER FOR Hennessy SELECT SPARX Japan Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker TAIYO NIPPON SANSO CORP. 6/29/2010 JP3711600001 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Elect Directors ISSUER FOR Hennessy SELECT SPARX Japan Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker KAO CORP. 6/29/2010 JP3205800000 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Elect Directors ISSUER FOR FOR 3 Elect CorporateAuditor ISSUER FOR FOR 4 Appoint Substitute Corporate Auditor ISSUER FOR FOR 5 Approve Implementation of Stock Option Plan ISSUER FOR Hennessy SELECT SPARX Japan Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker ROHTO PHARMACEUTICAL CO.- LTD. 6/24/2010 JP3982400008 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve Minor Revision of the Articles ISSUER FOR FOR 2 Elect Directors ISSUER FOR Hennessy SELECT SPARX Japan Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker TERUMO CORP. 6/29/2010 JP3546800008 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Elect Directors ISSUER FOR FOR 3 Elect CorporateAuditor ISSUER FOR FOR 4 Appoint Substitute Corporate Auditor ISSUER FOR FOR 5 Approve Bonuses for Directors ISSUER FOR Hennessy SELECT SPARX Japan Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker SUMITOMO METAL IND.- LTD. 6/18/2010 JP3402200004 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Elect Directors ISSUER FOR FOR 2 Elect CorporateAuditor ISSUER FOR Hennessy SELECT SPARX Japan Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker JFE HOLDINGS- INC. 6/28/2010 JP3386030005 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Elect Directors ISSUER FOR FOR 3 Elect CorporateAuditor ISSUER FOR FOR 4 Appoint Substitute Corporate Auditor ISSUER FOR Hennessy SELECT SPARX Japan Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker SUMITOMO METAL MINING CO.- LTD. 6/25/2010 JP3402600005 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Elect Directors ISSUER FOR FOR 3 Elect CorporateAuditor ISSUER FOR FOR 4 Appoint Substitute Corporate Auditor ISSUER FOR AGAINST 5 Approve Amendment / Continuity of Anti-Takeover Defense Measures ISSUER AGAINST FOR 6 Approve Bonuses for Directors ISSUER FOR Hennessy SELECT SPARX Japan Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker KOMATSU LTD. 6/23/2010 JP3304200003 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Elect Directors ISSUER FOR FOR 3 Elect CorporateAuditor ISSUER FOR FOR 4 Approve Bonuses for Directors ISSUER FOR FOR 5 Approve Implementation of Stock Option Plan ISSUER FOR FOR 6 Approve Implementation of Stock Option Plan ISSUER FOR Hennessy SELECT SPARX Japan Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker DAIKIN INDUSTRIES- LTD. 6/29/2010 JP3481800005 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Approve the Acquisition of Company's own Shares ISSUER FOR FOR 3 Elect Directors ISSUER FOR FOR 4 Appoint Substitute Corporate Auditor ISSUER FOR FOR 5 Approve Bonuses for Directors ISSUER FOR Hennessy SELECT SPARX Japan Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker TOSHIBA CORP. 6/23/2010 JP3592200004 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Transfer a Portion of Additional Paid-in Capital to Other Capital Surplus / Approve Reduction of Capital Reserve ISSUER FOR FOR 2 Elect Directors ISSUER FOR ABSTAIN 3 Shareholders' Proposals : Amend the Articles of Miscellaneous Items SHAREHOLDER AGAINST ABSTAIN 4 Shareholders' Proposals : Amend the Articles of Miscellaneous Items SHAREHOLDER AGAINST ABSTAIN 5 Shareholders' Proposals : Amend the Articles of Miscellaneous Items SHAREHOLDER AGAINST ABSTAIN 6 Shareholders' Proposals : Amend the Articles to Disclose the Information about Safety SHAREHOLDER AGAINST ABSTAIN 7 Shareholders' Proposals : Amend the Articles to Disclose the Information about Safety SHAREHOLDER AGAINST ABSTAIN 8 Shareholders' Proposals : Amend the Articles to Disclose the Information about Safety SHAREHOLDER AGAINST ABSTAIN 9 Shareholders' Proposals : Amend the Articles to Disclose the Information about Safety SHAREHOLDER AGAINST ABSTAIN 10 Shareholders' Proposals : Amend the Articles to Disclose the Information about Safety SHAREHOLDER AGAINST ABSTAIN 11 Shareholders' Proposals : Amend the Articles of Miscellaneous Items SHAREHOLDER AGAINST Hennessy SELECT SPARX Japan Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker KEYENCE CORP. 6/17/2010 JP3236200006 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Elect Directors ISSUER FOR FOR 3 Appoint Substitute Corporate Auditor ISSUER FOR Hennessy SELECT SPARX Japan Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker ISUZU MOTORS LTD. 6/29/2010 JP3137200006 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Elect Directors ISSUER FOR FOR 3 Elect CorporateAuditor ISSUER FOR Hennessy SELECT SPARX Japan Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker TOYOTA MOTOR CORP. 6/24/2010 JP3633400001 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Elect Directors ISSUER FOR FOR 3 Elect CorporateAuditor ISSUER FOR FOR 4 Approve Implementation of Stock Option Plan ISSUER FOR Hennessy SELECT SPARX Japan Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker SHIMANO INC. 3/25/2010 JP3358000002 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Elect Directors ISSUER FOR FOR 3 Elect CorporateAuditor ISSUER FOR FOR 4 Approve the Payment of Retirement Bonuses for Directors ISSUER FOR FOR 5 Approve the Payment of Retirement Bonuses for Corporate Auditor ISSUER FOR Hennessy SELECT SPARX Japan Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker RYOHIN KEIKAKU CO.- LTD. 5/26/2010 JP3976300008 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Elect Directors ISSUER FOR FOR 3 Elect CorporateAuditor ISSUER FOR Hennessy SELECT SPARX Japan Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker MANI- INC. 11/23/2009 JP3869920003 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Amend the Articles of Incorporation ISSUER FOR FOR 2 Elect Directors ISSUER FOR Hennessy SELECT SPARX Japan Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker FUJI SEAL INTERNATIONAL- INC. 6/24/2010 JP3813800004 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Elect Directors ISSUER FOR Hennessy SELECT SPARX Japan Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker ASICS CORP. 6/18/2010 JP3118000003 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Elect Directors ISSUER FOR Hennessy SELECT SPARX Japan Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker ITOCHU CORP. 6/25/2010 JP3143600009 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Approve Minor Revision of the Articles ISSUER FOR FOR 3 Elect Directors ISSUER FOR Hennessy SELECT SPARX Japan Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker MARUBENI CORP. 6/25/2010 JP3877600001 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Elect Directors ISSUER FOR FOR 2 Elect CorporateAuditor ISSUER FOR Hennessy SELECT SPARX Japan Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker MIZUNO CORP. 6/22/2010 JP3905200006 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Elect Directors ISSUER FOR FOR 3 Appoint Substitute Corporate Auditor ISSUER FOR Hennessy SELECT SPARX Japan Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker SUMITOMO CORP. 6/22/2010 JP3404600003 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Elect Directors ISSUER FOR FOR 3 Elect CorporateAuditor ISSUER FOR FOR 4 Approve Bonuses for Directors ISSUER FOR FOR 5 Approve Implementation of Stock Option Plan ISSUER FOR FOR 6 Approve Implementation of Stock Option Plan ISSUER FOR Hennessy SELECT SPARX Japan Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker MITSUBISHI CORP. 6/24/2010 JP3898400001 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Elect Directors ISSUER FOR FOR 3 Elect CorporateAuditor ISSUER FOR FOR 4 Approve Bonuses for Directors ISSUER FOR FOR 5 Approve the Revision of Compensation for Directors ISSUER FOR FOR 6 Approve the Revision of Compensation for Directors ISSUER FOR Hennessy SELECT SPARX Japan Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker UNI･CHARM CORP. 6/24/2010 JP3951600000 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve Minor Revision of the Articles ISSUER FOR FOR 2 Approve the Merger Agreement ISSUER FOR FOR 3 Elect Directors ISSUER FOR FOR 4 Elect CorporateAuditor ISSUER FOR FOR 5 Approve Implementation of Stock Option Plan ISSUER FOR Hennessy SELECT SPARX Japan Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker SUMITOMO MITSUI FINANCIAL GROUP- INC. 6/29/2010 JP3890350006 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR AGAINST 2 Amend Articles to : Increase Authorized capital ISSUER AGAINST FOR 3 Elect Directors ISSUER FOR FOR 4 Approve the Payment of Retirement Bonuses for Directors ISSUER FOR FOR 5 Approve the Payments of Accrued Benefits associated with Abolition of Retirement Benefit Plan for Current Corporate Officers ISSUER FOR Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker MIZUHO FINANCIAL GROUP- INC. 6/22/2010 JP3885780001 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Elect Directors ISSUER FOR FOR 3 Elect CorporateAuditor ISSUER FOR FOR 4 Shareholders' Proposals : Amend the Articles of Miscellaneous Items SHAREHOLDER AGAINST FOR 5 Shareholders' Proposals : Amend the Articles to Disclose the Individual Information about the Payment of Compensation and Retirement Bonuses for Directors and Corporate Auditors. SHAREHOLDER AGAINST Hennessy SELECT SPARX Japan Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker MISUMI GROUP INC. 6/17/2010 JP3885400006 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Elect Directors ISSUER FOR FOR 3 Elect CorporateAuditor ISSUER FOR FOR 4 Appoint Substitute Corporate Auditor ISSUER FOR FOR 5 Approve Implementation of Stock Option Plan ISSUER FOR FOR 6 Approve the Payment of Retirement Bonuses for Directors ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker ASUNARO AOKI CONSTRUCTION CO.- LTD. 6/24/2010 JP3303400000 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Amend Articles to : Expand Business Lines ISSUER FOR FOR 2 Elect Directors ISSUER FOR FOR 3 Appoint Substitute Corporate Auditor ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker SHIN NIPPON AIR TECHNOLOGIES CO.- LTD. 6/24/2010 JP3380250005 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Elect Directors ISSUER FOR FOR 3 Elect CorporateAuditor ISSUER FOR FOR 4 Approve Bonuses for Directors ISSUER FOR AGAINST 5 Approve Amendment / Continuity of Anti-Takeover Defense Measures ISSUER AGAINST Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker TAKEEI CORP. 6/25/2010 JP3462680004 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Approve Minor Revision of the Articles ISSUER FOR FOR 3 Elect Directors ISSUER FOR FOR 4 Elect CorporateAuditor ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker TOHOKUSHINSHA FILM CORP. 6/29/2010 JP3604400006 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Elect Directors ISSUER FOR FOR 3 Approve the Payment of Retirement Bonuses for Directors ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker SBS HOLDINGS- INC. 3/30/2010 JP3163500006 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Elect Directors ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker MESSAGE CO.- LTD. 6/24/2010 JP3921020008 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Appoint Substitute Corporate Auditor ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker BENEFIT ONE INC. 6/29/2010 JP3835630009 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Amend Articles to : Expand Business Lines ISSUER FOR FOR 3 Elect Directors ISSUER FOR FOR 4 Elect CorporateAuditor ISSUER FOR FOR 5 Approve the Revision of Compensation for Directors ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker M3- INC. 6/21/2010 JP3435750009 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Elect Directors ISSUER FOR FOR 2 Amend Articles to : Expand Business Lines ISSUER FOR FOR 3 Approve Implementation of Stock Option Plan ISSUER FOR FOR 4 Approve the Revision of Compensation for Directors ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker ASKUL CORP. 8/5/2009 JP3119920001 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Approve Minor Revision of the Articles ISSUER FOR FOR 3 Elect Directors ISSUER FOR FOR 4 Approve Implementation of Stock Option Plan ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker BALS CORP. 4/17/2010 JP3778340004 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker AMIYAKI TEI CO.- LTD. 6/16/2010 JP3124450002 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Elect Directors ISSUER FOR FOR 3 Appoint Substitute Corporate Auditor ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker TOSHIN GROUP CO.- LTD. 8/7/2009 JP3626400000 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Approve Minor Revision of the Articles ISSUER FOR FOR 3 Elect Directors ISSUER FOR FOR 4 Approve the Payment of Retirement Bonuses for Directors ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker JAPAN WIND DEVELOPMENT CO.- LTD. 6/30/2010 JP3748800004 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Amend Articles to : Expand Business Lines ISSUER FOR FOR 3 Elect Directors ISSUER FOR FOR 4 Elect CorporateAuditor ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker VILLAGE VANGUARD CO.- LTD. 8/27/2009 JP3159960008 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Approve Minor Revision of the Articles ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker SEIREN CO.- LTD. 6/23/2010 JP3413800008 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Elect Directors ISSUER FOR FOR 3 Appoint Accounting Auditors and Approve the Compensation ISSUER FOR FOR 4 Approve the Revision of Compensation for Directors ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker GMO PAYMENT GATEWAY- INC. 12/22/2009 JP3385890003 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Approve Minor Revision of the Articles ISSUER FOR FOR 3 Elect Directors ISSUER FOR FOR 4 Elect CorporateAuditor ISSUER FOR FOR 5 Approve the Revision of Compensation for Directors ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker SRA HOLDINGS- INC. 6/25/2010 JP3161450006 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Elect Directors ISSUER FOR FOR 2 Elect CorporateAuditor ISSUER FOR FOR 3 Appoint Substitute Corporate Auditor ISSUER FOR AGAINST 4 Approve Implementation of Stock Option Plan ISSUER AGAINST AGAINST 5 Approve Implementation of Stock Option Plan ISSUER AGAINST AGAINST 6 Approve Implementation of Stock Option Plan ISSUER AGAINST Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker AICA KOGYO CO.- LTD. 6/23/2010 JP3100800006 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Elect Directors ISSUER FOR FOR 3 Elect CorporateAuditor ISSUER FOR FOR 4 Approve Implementation of Stock Option Plan ISSUER FOR AGAINST 5 Approve Amendment / Continuity of Anti-Takeover Defense Measures ISSUER AGAINST Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker PRESTIGE INTERNATIONAL INC. 6/25/2010 JP3833620002 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Elect Directors ISSUER FOR FOR 2 Appoint Accounting Auditors and Approve the Compensation ISSUER FOR AGAINST 3 Approve Implementation of Stock Option Plan ISSUER AGAINST AGAINST 4 Approve Implementation of Stock Option Plan ISSUER AGAINST Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker WORKS APPLICATIONS CO.- LTD. 9/29/2009 JP3990050001 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Amend the Articles to : Change the Fixed Number of Board Member ISSUER FOR FOR 3 Elect Directors ISSUER FOR FOR 4 Elect CorporateAuditor ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker ADEKA CORP. 6/22/2010 JP3114800000 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Elect Directors ISSUER FOR FOR 3 Elect CorporateAuditor ISSUER FOR FOR 4 Approve Bonuses for Directors ISSUER FOR FOR 5 Approve Amendment / Continuity of Anti-Takeover Defense Measures ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker OTSUKA CORP. 3/26/2010 JP3188200004 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Elect Directors ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker WOWOW INC. 6/23/2010 JP3990770004 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Elect Directors ISSUER FOR AGAINST 2 Approve Amendment / Continuity of Anti-Takeover Defense Measures ISSUER AGAINST Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker T.HASEGAWA CO.- LTD. 12/17/2009 JP3768500005 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve Minor Revision of the Articles ISSUER FOR FOR 2 Elect Directors ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker TERAOKA SEISAKUSHO CO.- LTD. 6/25/2010 JP3546000005 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Elect Directors ISSUER FOR FOR 3 Appoint Substitute Corporate Auditor ISSUER FOR AGAINST 4 Approve Amendment / Continuity of Anti-Takeover Defense Measures ISSUER AGAINST Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker SHINAGAWA REFRACTORIES CO.- LTD. 6/29/2010 JP3353200003 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Elect Directors ISSUER FOR FOR 3 Approve the Payment of Retirement Bonuses for Directors ISSUER FOR FOR 4 Approve the Payment of Retirement Bonuses for Directors ISSUER FOR FOR 5 Approve the Revision of Compensation for Directors ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker UBE MATERIAL INDUSTRIES- LTD. 6/25/2010 JP3159700008 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Amend the Articles to : Limit Directors' and Corporate Auditors' Legal Liability ISSUER FOR FOR 3 Elect Directors ISSUER FOR FOR 4 Elect CorporateAuditor ISSUER FOR FOR 5 Approve the Payment of Retirement Bonuses for Directors and Corporate Auditors ISSUER FOR FOR 6 Approve Bonuses for Directors ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker HIRANO TECSEED CO.- LTD. 6/29/2010 JP3795800006 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Elect Directors ISSUER FOR FOR 3 Elect CorporateAuditor ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker NPC INC. 11/27/2009 JP3165840004 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Amend the Articles of Miscellaneous Items ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker KITO CORP. 6/24/2010 JP3240800007 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Approve Minor Revision of the Articles ISSUER FOR FOR 3 Elect Directors ISSUER FOR FOR 4 Approve the Payment of Retirement Bonuses for Directors ISSUER FOR FOR 5 Approve Implementation of Stock Option Plan ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker SANDEN CORP. 6/23/2010 JP3336400001 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Elect Directors ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker YUSHIN PRECISION EQUIPMENT CO.- LTD. 6/25/2010 JP3944500002 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Elect Directors ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker NITTO KOGYO CORP. 6/29/2010 JP3682400001 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Elect Directors ISSUER FOR FOR 3 Approve Implementation of Stock Option Plan ISSUER FOR FOR 4 Approve Implementation of Stock Option Plan ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker ELECOM CO.- LTD. 6/29/2010 JP3168200008 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Elect Directors ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker FUJITSU GENERAL LTD. 6/24/2010 JP3818400008 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Elect Directors ISSUER FOR FOR 3 Elect CorporateAuditor ISSUER FOR FOR 4 Appoint Substitute Corporate Auditor ISSUER FOR FOR 5 Approve Bonuses for Directors ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker TAMURA CORP. 6/29/2010 JP3471000004 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management AGAINST 1 Approve the Appropriation of Retained Earnings ISSUER AGAINST FOR 2 Amend Articles to : Change the Unit of Transaction ISSUER FOR FOR 3 Approve Implementation of Stock Option Plan ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker YOKOWO CO.- LTD. 6/29/2010 JP3954200006 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Elect Directors ISSUER FOR FOR 3 Elect CorporateAuditor ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker NIPPON CHEMI-CON CORP. 6/29/2010 JP3701200002 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Elect Directors ISSUER FOR FOR 2 Appoint Substitute Corporate Auditor ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker PRESS KOGYO CO.- LTD. 6/29/2010 JP3833600004 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Elect Directors ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker NIPPON SEIKI CO.- LTD. 6/25/2010 JP3720600000 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Elect Directors ISSUER FOR FOR 2 Elect CorporateAuditor ISSUER FOR FOR 3 Approve the Payment of Retirement Bonuses for Directors ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker SAIZERIYA CO.- LTD. 11/27/2009 JP3310500008 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Approve the Minor Revision related to Handling Rules of Stocks ISSUER FOR FOR 3 Elect Directors ISSUER FOR FOR 4 Appoint Accounting Auditors and Approve the Compensation ISSUER FOR ABSTAIN 5 Approve the Payment of Retirement Bonuses for Directors ISSUER AGAINST FOR 6 Approve the Change of Compensation for Directors and the Implementation of Stock Option Plan. ISSUER FOR FOR 7 Approve Implementation of Stock Option Plan ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker MACNICA- INC. 6/24/2010 JP3862950007 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Approve Implementation of Stock Option Plan ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker TOKYO KEIKI INC. 6/29/2010 JP3624000000 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Amend the Articles to : Limit Directors' and Corporate Auditors' Legal Liability ISSUER FOR FOR 3 Elect Directors ISSUER FOR AGAINST 4 Approve Amendment / Continuity of Anti-Takeover Defense Measures ISSUER AGAINST Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker J S P CORP. 6/29/2010 JP3386000008 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Elect Directors ISSUER FOR FOR 2 Elect CorporateAuditor ISSUER FOR FOR 3 Approve the Payment of Retirement Bonuses for Corporate Auditor ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker PARAMOUNT BED CO.- LTD. 6/29/2010 JP3781600006 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Elect Directors ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker SANKYO SEIKO CO.- LTD. 6/29/2010 JP3328000009 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Elect Directors ISSUER FOR FOR 3 Elect CorporateAuditor ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker OTSUKA KAGU- LTD. 3/26/2010 JP3188000008 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management AGAINST 1 Approve the Appropriation of Retained Earnings ISSUER AGAINST FOR 2 Elect Directors ISSUER FOR FOR 3 Elect CorporateAuditor ISSUER FOR AGAINST 4 Approve the Payment of Retirement Bonuses for Directors ISSUER AGAINST Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker THE TOKYO TOMIN BANK- LTD. 6/29/2010 JP3587000005 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Elect Directors ISSUER FOR FOR 2 Elect CorporateAuditor ISSUER FOR FOR 3 Approve the Payment of Retirement Bonuses for Directors and Corporate Auditors ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker SURUGA BANK LTD. 6/24/2010 JP3411000007 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Elect Directors ISSUER FOR FOR 2 Elect CorporateAuditor ISSUER FOR FOR 3 Approve the Payment of Retirement Bonuses for Directors ISSUER FOR FOR 4 Approve Implementation of Stock Option Plan ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker KYOKUTO SECURITIES CO.- LTD. 6/29/2010 JP3256970009 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Elect Directors ISSUER FOR FOR 2 Appoint Substitute Corporate Auditor ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker ANICOM HOLDINGS- INC. 6/28/2010 JP3122440005 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Elect Directors ISSUER FOR FOR 2 Elect CorporateAuditor ISSUER FOR FOR 3 Appoint Accounting Auditors and Approve the Compensation ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker RISA PARTNERS- INC. 3/25/2010 JP3974150009 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management AGAINST 1 Approve the Appropriation of Retained Earnings ISSUER AGAINST FOR 2 Amend Articles to : Expand Business Lines and Increase Authorized Capital ISSUER FOR FOR 3 Elect Directors ISSUER FOR FOR 4 Elect CorporateAuditor ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker KADOKAWA GROUP HOLDINGS- INC. 6/26/2010 JP3214300000 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Elect Directors ISSUER FOR FOR 3 Elect CorporateAuditor ISSUER FOR Hennessy SELECT SPARX Japan Smaller Companies Fund Period: 7/01/09 to 6/30/10 Company Name Meeting Date ISIN Ticker ICHINEN HOLDINGS CO.- LTD. 6/18/2010 JP3142100001 Vote: Proposal: Proposed by Issuer or shareholder: For/Against Management FOR 1 Approve the Appropriation of Retained Earnings ISSUER FOR FOR 2 Elect Directors ISSUER FOR FOR 3 Elect CorporateAuditor ISSUER FOR SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Hennessy SPARX Funds Trust By (Signature and Title)* /s/ Neil J. Hennessy Neil J. Hennessy Chief Executive Officer DateJuly 14, 2010
